MEMORANDUM **
Jose Concepcion Guiterrez Gonzalez, a native and citizen of Mexico, petitions pro *201se for review of the decision of the Board of Immigration Appeals denying his third motion to reconsider as numerically barred.
Petitioner has waived any challenge to the BIA’s order denying his motion to reconsider by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reconsider was numerically barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*201ed by 9th Cir. R. 36-3.